DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8, 9, 11-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verma, US 20210271597 A1.

As to claim 1, Verma discloses a circuit (see Fig 2) for in-memory computation (see Para [0028]), comprising: 
an in-memory computation array (see Fig 2 Ref 200) having a plurality of computation circuits (see Fig 12), each of the computation circuits being configured to perform a dot product computation (see Para [0042]) and having: 
a memory cell (see Fig 12 and Para [0042]); a capacitive element (see Fig 12 Ref O and Para [0107]); a precharge transistor (see Fig 12 Ref MN6) coupled between an output of the memory cell (see Ref 12 Ref MN4) and the capacitive element; and a read transistor (see Fig 12 Ref MN7; OR Fig 12 Ref MP3) coupled between a read bit line (RBL) (see Fig 12 Ref PA) and the capacitive element.

As to claim 3, Verma discloses the circuit of claim 1, wherein: 
a first lateral side (see Fig 13 Ref M-BC<1>) of a layout of a first computation circuit (see Fig 13 Ref M-BC<1>) of the plurality of computation circuits is adjacent to a first lateral side (see Fig 13 Ref M-BC<2>) of a second computation circuit of the plurality of computation circuits (see Fig 13 Ref M-BC<2>); and the capacitive elements of the first computation circuit and the second computation circuit are disposed adjacent to the first lateral sides of the first computation circuit and the second computation circuit, respectively (see Fig 13 Ref O).

As to claim 5, Verma discloses the circuit of claim 3, wherein 
the memory cell of the first computation circuit is adjacent (see Fig 13 Ref M-BC<1>) to a second lateral side of the layout of the first computation circuit (see Fig 13 Ref M-BC<1>), the first lateral side and the second lateral side of the first computation circuit being opposite sides of the layout of the first computation circuit (see Fig 13 Ref M-BC<1>).

As to claim 6, Verma discloses the circuit of claim 3, wherein 
a contact region for the RBL is shared by two of the computation circuits (see Fig 13 Ref PA).

As to claim 8, Verma discloses the circuit of claim 1, further comprising 
a controller (see Fig 3 Refs 330, 340, and 350) configured to: couple the output of the memory cell to the capacitive element by closing the precharge transistor during a precharge phase (see Paras [0105] and [0110]); and couple the capacitive element to the RBL by closing the read transistor during a read phase (see Paras [0105] and [0110]).

As to claim 9, Verma discloses the circuit of claim 1, wherein
the memory cell comprises a static random-access memory (SRAM) memory cell (see Fig 12 and Para [0103]).

As to claim 11, Verma discloses the circuit of claim 1, wherein
the read transistor comprises a p-type metal- oxide-semiconductor (PMOS) transistor (see Fig 12 Ref MP3).

As to claim 12, Verma discloses the circuit of claim 11, further comprising 
an n-type metal-oxide-semiconductor (NMOS) transistor having a drain coupled to a source of the PMOS transistor and a source coupled to a drain of the PMOS transistor (see Fig 12 Ref MN7).

As to claim 13, Verma discloses a circuit (see Fig 2) for in-memory computation (see Para [0028]), comprising: 
a computation circuit (see Fig 2 Ref 200) configured to perform a dot product computation (see Para [0042]) and having: 
a memory cell (see Fig 12 and Para [0042]); a capacitive element (see Fig 12 Ref O and Para [0107]); a precharge transistor (see Fig 12 Ref MN6) coupled between an output of the memory cell (see Ref 12 Ref MN4) and the capacitive element; and a read transistor (see Fig 12 Ref MN7; or Fig 12 Ref MP3) coupled between a read bit line (RBL) (see Fig 12 Ref PA) and the capacitive element.

As to claim 14, Verma discloses the circuit of claim 13.
Claim 14 recites substantially the same limitations as claim 8. 
All the limitations of claim 14 have already been disclosed by Verma in claim 8 above.

As to claim 16, Verma discloses the circuit of claim 13.
Claim 16 recites substantially the same limitations as claim 11. 
All the limitations of claim 16 have already been disclosed by Verma in claim 11 above.

As to claim 17, Verma discloses the circuit of claim 16.
Claim 17 recites substantially the same limitations as claim 12. 
All the limitations of claim 17 have already been disclosed by Verma in claim 12 above.

As to claim 18, Verma discloses a method for in-memory computation, comprising: selectively coupling, via a precharge transistor (see Fig 12 Ref MN6), an output of a memory cell (see Ref 12 Ref MN4) to a capacitive element (see Fig 12 Ref O and Para [0107]) during a precharge phase (see Paras [0105] and [0110]); and selectively coupling, via a read transistor (see Fig 12 Ref MN7; or Fig 12 Ref MP3), the capacitive element to a read bit line (RBL) during a read phase (see Paras [0105] and [0110]), wherein 
a voltage across the capacitive element after the precharge phase represents an output of a dot product computation (see Paras [0105] and [0110]).

As to claim 19, Verma discloses method of claim 18, wherein 
a gate voltage of the precharge transistor represents a first input computation parameter of the dot product computation (see Paras [0105] and [0110]; Computation parameter does not imply constituent of the product.), and wherein 
a signal at the output of the memory cell represents a second input computation parameter of the dot product computation (see Paras [0105] and [0110]).

As to claim 20, Verma discloses method of claim 18. 
Claim 20 recites substantially the same limitations as claim 9. 
All the limitations of claim 20 have already been disclosed by Verma in claim 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma.

As to claim 10, Verma discloses the circuit of claim 1, wherein the precharge transistor comprises a n-type metal-oxide-semiconductor (NMOS) transistor (see Fig 12 Ref MN6).

Verma does not appear to disclose p-type metal-oxide-semiconductor (PMOS).

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that a p-type transistor can be substituted with an n-type transistor. CMOS logic circuits may be fabricated with pmos or nmos logic according to De Morgan’s law, and reversing the logic of circuit is obvious (see MPEP 2144.04.VI.B), and thus not patentable.

As to claim 15, Verma discloses the circuit of claim 13.
Claim 15 recites substantially the same limitations as claim 10. 
All the limitations of claim 15 have already been disclosed by Verma in claim 10 above.

Allowable Subject Matter
Claim(s) 2, 4, and 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 2):
a contact region used to couple a terminal of the capacitive element to the precharge transistor is shared by two of the computation circuits.

The prior art does not appear to disclose (as recited in claim 4):
a contact region for the RWL being shared by the first computation circuit and the second computation circuit at the first lateral side of the first computation circuit and the first lateral side of the second computation circuit.

The prior art does not appear to disclose (as recited in claim 7):
a terminal of the capacitive element is connected only to the precharge transistor and the read transistor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nestler, US 20190080231 A1 discloses an in-memory computation array.
Sumbul, US 20190042199 A1 discloses an in-memory computation array.
Lee, US 20210295905 A1 discloses an in-memory computation array.
Kim, US 20210318852 A1 discloses a capacitor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 04/18/2022